Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 1 of 16 Pageid#: 963
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 2 of 16 Pageid#: 964
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 3 of 16 Pageid#: 965
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 4 of 16 Pageid#: 966
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 5 of 16 Pageid#: 967
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 6 of 16 Pageid#: 968
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 7 of 16 Pageid#: 969
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 8 of 16 Pageid#: 970
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 9 of 16 Pageid#: 971
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 10 of 16 Pageid#:
                                    972
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 11 of 16 Pageid#:
                                    973
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 12 of 16 Pageid#:
                                    974
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 13 of 16 Pageid#:
                                    975
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 14 of 16 Pageid#:
                                    976
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 15 of 16 Pageid#:
                                    977
Case 1:18-cv-00031-MFU-PMS Document 71-10 Filed 04/24/19 Page 16 of 16 Pageid#:
                                    978
